— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Hollie, J), rendered July 31, 2001, as amended April 2, 2003, convicting him of attempted criminal possession of a weapon in the third degree (three counts) and resisting arrest, after a nonjury trial, and imposing sentence.
Ordered that the judgment, as amended, is affirmed.
The defendant contends that the evidence was legally insufficient to establish his guilt of the crimes of attempted criminal possession of a weapon in the third degree and resisting arrest. However, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the trier of fact, which saw and heard the witnesses (see People v Gaimari, 176 NY 84 [1903]; People v Sinatra, 205 AD2d 647 [1994]; People v Williams, 148 AD2d 479 [1989]). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see People v Garafolo, 44 AD2d 86, 88 [1974]). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The appellant’s remaining contentions are without merit. Santucci, J.P., Krausman, Schmidt and Rivera, JJ., concur.